In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-213 CV

____________________


IN THE MATTER OF J.C.T.




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 03-01-00167 JV




MEMORANDUM OPINION  (1)
	The trial court found J.C.T. committed the felony offense of burglary of a
habitation, found J.C.T. to be a delinquent juvenile in need of rehabilitation, and placed
J.C.T. on probation until his eighteenth birthday.  While J.C.T. was still a minor, the State
moved to modify the disposition, alleging J.C.T. committed multiple violations of the
probation order by failing to abide by the rules and regulations of his placement at Gulf
Coast Trades Center.  J.C.T. pleaded true to all of the allegations not abandoned by the
State.  The trial court found J.C.T. violated the terms of his probation and ordered J.C.T.
be placed in the custody of the Texas Youth Commission for an indeterminate time not to
exceed his twenty-first birthday.  J.C.T. appealed.  
	After perfecting appeal, appointed counsel filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements of Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Matter of D.A.S., 973 S.W.2d 296 (Tex.
1998).  On January 6, 2005, we granted J.C.T., who is no longer a minor, an extension
of time in which to file a pro se brief if he so desired.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief, and find no arguable
error requiring us to order appointment of new counsel.  Accordingly, we affirm the trial
court's judgment.
	AFFIRMED.
										PER CURIAM

Submitted on April 27, 2005
Opinion Delivered May 19, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.